Name: Commission Regulation (EC) No 1115/2004 of 16 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 17.6.2004 EN Official Journal of the European Union L 217/1 COMMISSION REGULATION (EC) No 1115/2004 of 16 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 16 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 70,4 060 52,8 999 61,6 0707 00 05 052 96,3 096 99,3 999 97,8 0709 90 70 052 90,3 999 90,3 0805 50 10 388 61,4 508 52,1 528 58,5 999 57,3 0808 10 20, 0808 10 50, 0808 10 90 388 85,1 400 105,6 508 72,2 512 78,0 524 42,8 528 70,2 720 70,5 804 100,0 999 78,1 0809 10 00 052 265,3 624 221,0 999 243,2 0809 20 95 052 404,2 400 370,5 999 387,4 0809 30 10, 0809 30 90 052 135,3 624 175,1 999 155,2 0809 40 05 052 282,2 624 225,7 999 254,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.